Citation Nr: 9916683	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  96-28 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to July 
1962.

This cases comes before the Board of Veterans' Appeals 
(Board) by means of an October 1995 rating decision rendered 
by the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein service 
connection for PTSD was denied.  The veteran appeals this 
decision.

In April 1999, the veteran was furnished with a deferred 
rating decision which denied entitlement to a pension as 
there is no evidence of wartime service.  The Board points 
out that no appeal on this issue has been perfected; 
therefore, that particular issue is not properly before the 
Board.  Additionally, the Board notes service connection for 
hearing loss, tinnitus, and a skin condition was denied in 
the May 1995 rating action.  The veteran filed a timely 
substantive appeal on the claim for a skin condition in June 
1996 and the hearing loss and tinnitus claims in July 1996.  
In a written statement in December 1998, the veteran withdrew 
these three claims.  Therefore, these issues are not before 
the Board 38 C.F.R. § 20.204 (1998).


REMAND

Upon reviewing Zarycki v. Brown, 6 Vet.App. 91 (1993), and 
West v. Brown, 7 Vet. App. 70 (1994), the question of the 
existence of an event claimed as a recognizable stressor must 
be resolved by adjudicatory personnel. If the adjudicators 
conclude that the record establishes the existence of such 
event, then the case should be referred for a medical 
examination to determine (1) the sufficiency of the stressor, 
(2) whether the remaining elements required to support the 
diagnosis of PTSD have been met, and (3) whether there is a 
link between a currently diagnosed PTSD and a recognized 
stressor or stressors in service. 38 C.F.R. § 3.304(f).

In such a referral, the adjudicators should specify to the 
examiner precisely what events claimed as stressors are 
established by the record, and the medical examiner must be 
instructed that only those events may be considered in 
determining whether the appellant was exposed to a stressor 
for the purposes of service connection. In other words, if 
the adjudicators determine that the existence of any 
inservice events claimed as stressors is not established by 
the record, a medical examination to determine whether PTSD 
due to service is present would be pointless. Likewise, if 
the examiner renders a diagnosis of PTSD that is not clearly 
based upon stressors whose existence the adjudicators have 
accepted, the examination would be inadequate for rating 
purposes.

In reviewing the claims file, the Board notes that in June 
1995 the RO asked the appellant to provide information 
regarding all stressors to which he was exposed while in 
Vietnam. Although the appellant did not timely responded this 
request, he has related other stressors at various times 
including, inter alia, a handwritten statement received in 
June 1995.  He claims to have has served onboard the U.S.S. 
Mauna Kea (AE-22) from at sometime between November 1961 and 
February 1962.  During this time, he states members of his 
crew had turned a water hose on Vietnamese civilians sinking 
their boat.  However, his service personnel file (201 file) 
is not associated with the claims file, and review of the 
record does not show that the U.S. Armed Services Center for 
the Research of Unit Records (USASCRUR)) has been requested 
to verify the stressful event reported by the veteran.

In light of the foregoing, and recognizing VA's duty to 
assist the veteran in the development of facts pertinent to 
his claim under the provisions of 38 U.S.C.A. § 5107(a) and 
38 C.F.R. § 3.103(a), the Board believes that additional 
evidence must be obtained in order to determine if the 
appellant has PTSD that can be linked to traumatic events to 
which he claims he was exposed during military service. 
Therefore, the claim must be remanded for the following 
actions:

1. The appellant's service personnel file 
(201 file) should be obtained and 
associated with his claims file.

2.  The RO should review the veteran's 
file and prepare a summary of all events 
which the veteran has claimed to be 
stressors.  This summary, and all 
associated documents should be forwarded 
to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR),, 
7798 Cissna Road, Springfield, Virginia 
22150.  The RO should request that they 
provide any information which might 
corroborate the veteran's alleged 
stressors, including reference to the 
vessel's deck logs.

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether any of the 
veteran's alleged stressors have been 
objectively verified, and if so, what was 
the nature of the alleged stressor which 
has been established by the record to 
have occurred.  In making this finding, 
the RO must specifically render a finding 
as to whether the veteran "engaged in 
combat with the enemy."  If the RO 
determines that the record establishes 
the existence of any of the veteran's 
alleged stressors, the RO must 
specifically find what alleged stressors 
have been established by the evidence of 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

4.  If, and only if, the RO determines 
that the record establishes the 
occurrence of any of the veteran's 
alleged stressors, the RO should schedule 
the veteran for a VA psychiatric 
examination by a psychiatrist who has not 
previously examined him.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiners prior to the examination.  
All necessary psychological testing 
should be conducted, and clinical 
findings should be recorded in detail.  A 
complete rationale for all conclusions 
reached should be recorded.  The RO must 
specify for the examiners what alleged 
stressors it has determined have been 
established by the record and the 
examiners must be instructed that they 
may consider only those verified 
occurrences in determining whether the 
veteran was exposed to a stressor in 
service.  Specifically the examiners 
should provide the following information:

a) The examiners should provide a 
complete multiaxial diagnosis, 
pursuant to the criteria found in 
the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV), of the American 
Psychiatric Association.  The 
multiaxial diagnosis should include 
diagnoses of all mental disorders 
currently present.

b) If a diagnosis of post-traumatic 
stress disorder is deemed 
appropriate, pursuant to the 
criteria for post-traumatic stress 
disorder found in DSM-IV, the 
examiner must explain how the 
claimed stressor "involved actual 
or threatened death or serious 
injury" or precisely how the 
claimed stressor involved "a threat 
to physical integrity."

5. The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 
3.655(b) regarding failure to report for 
scheduled VA examinations.


6.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination reports.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1996) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

7.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case, which 
informs him of the relevant DSM-IV 
provisions relating to post-traumatic 
stress disorder, and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
this development in a timely manner.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










